PER CURIAM.
This disciplinary proceeding by The Florida Bar against Michael V. Giordano, a member of The Florida Bar, is presently *1344before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
After indictment by a federal grand jury, respondent pled guilty to one count of possession with intent to distribute cocaine and three counts of distribution of marijuana. He was adjudicated guilty and placed on probation for three years. Having considered the pleadings and evidence, the referee found as follows:
A Complaint was filed by The Florida Bar against Mr. Giordano to which a Motion to Dismiss was timely filed. Subsequently The Florida Bar filed an Amended Complaint to which Mr. Giorda-no filed an Answer wherein each and every allegation of the Amended Complaint was admitted. At the hearing on July 10, 1986 Mr. Giordano through his counsel reaffirmed the admission of guilt to each of the charges. ... Upon consideration, the Referee made a finding of guilt as to each alleged charge and by stipulation, the matter proceeded into the sentencing phase whereupon matters in mitigation and/or aggravation were considered. ...
The referee recommends that respondent be found guilty of violating article XI, Rule 11.02(3)(b) of the Integration Rule of The Florida Bar and Disciplinary Rule 1-102(A)(6) of the Code of Professional Responsibility and that he be suspended from the practice of law for a period of three (3) years, said suspension to run concurrently with and from his automatic three-year suspension which commenced on February 2, 1985. The referee further recommends that if the automatic three-year suspension is terminated early, the suspension recommended as a result of these proceedings be similarly lifted and respondent be required to submit proof of rehabilitation prior to reinstatement.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Michael Y. Giordano, is hereby suspended from the practice of law for a period of three (3) years effective, nunc pro tunc, February 2, 1985, on the conditions set forth above in the referee’s recommendation.
Judgment for costs in the amount of $691.58 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.